DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/22/2022.
Applicant’s election without traverse of Group I and Species in the reply filed on 07/22/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-8, 10-18 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by United States Patent Application No. 2016/0372321 to Krishnan et al.
In regards to Claim 1, Krishnan teaches a self-centering substrate carrier system for a chemical vapor deposition(CVD) reactor (see Abstract, [0001-0008], Fig. 400 4A-4C), the substrate carrier system comprising: a) a substrate carrier 402 comprising a beveled surface 404 [0081], the substrate carrier being configured to at least partially support a wafer 408 for CVD processing; and b) a rotating tube 412 [0081-0084] comprising a beveled surface 414 that matches the beveled surface of the substrate carrier (as shown in Fig. 4A-4C), a shape and dimensions of a cross section of the substrate carrier being chosen such that a center of mass of the substrate carrier is positioned below a plane of contact (plane formed by 416 contacting 416, which is shown expressly in Fig. 17-22) defined by where a rim of substrate carrier contacts a rim of the rotating tube, wherein the center of mass is positioned below this plane as 402 sits inside of 412 where the majority of the bottom of 402 is below 416, [0067-0141].
In regards to Claim 5, Krishnan teaches the shape and dimensions of the cross section of the substrate carrier is chosen to minimize a destabilizing moment produced during rotation (as shown in the differences between Fig. 2A and 2B, [0073]).
In regards to Claim 6, Krishnan teaches the shape and dimensions of the substrate carrier are chosen so that there is a coincident alignment of a central axis of the substrate carrier and a rotation axis of the rotating tube during processing at a desired process temperature [0075].
In regards to Claim 7, Krishnan teaches the coincident alignment of the central axis of the substrate carrier and the rotation axis of the rotating tube during processing at the desired process temperature establishes an axial- symmetrical temperature profile across the wafer (as shown in Fig. 2B, [0073-0077]).
In regards to Claim 8, Krishnan teaches the substrate carrier supports an entire bottom surface of the wafer (as shown in Fig. 4A-4C).
In regards to Claim 10, Krishnan teaches a shape and dimensions of the substrate carrier are chosen so that a rotation eccentricity of the wafer is substantially zero at the desired process temperature [0074-0075].
In regards to Claim 11, Krishnan teaches the beveled surface of the substrate carrier and the beveled surface of the rotating tube are dimensioned to define a gap (L, as shown in Fig. 4B [0082].
In regards to Claim 12, Krishnan teaches a width of the gap approaches zero at the desired process temperature [0082].
In regards to Claim 13, Krishnan teaches a coefficient of thermal expansion of a material forming the substrate carrier and a coefficient of thermal expansion of a material forming the rotating tube are chosen so that a width of the gap reduces during heating due to thermal expansion [0081-0084].
In regards to Claim 14, Krishnan teaches a coefficient of thermal expansion of a material forming the substrate carrier and a coefficient of thermal expansion of a material forming the rotating tube are chosen so that the gap is maintained at processing temperatures, as per the teachings of the embodiment in Fig. 6A in 612 [0089-0141].
In regards to Claim 15, Krishnan teaches a width of the gap at room temperature is chosen so that there is space for expansion of the substrate carrier relative to the rotating tube at processing temperatures, as per the teachings of the embodiment in Fig. 6A in 612 [0089-0141].
In regards to Claim 16, Krishnan teaches the bevel surface of the substrate carrier and the beveled surface of the rotating tube are parallel to each other (as shown in Fig. 4A-4C).
In regards to Claim 17, Krishnan teaches the bevel surface of the substrate carrier and the beveled surface of the rotating tube are each at angle a relative to a rotation axis such that tan(a) >f, where/is a coefficient of friction between the substrate carrier and rotation tube (as per the teachings of the embodiment of Fig. 9A [0109].
In regards to Claim 18, Krishnan teaches the cross section of the substrate carrier is formed in a substantially rectangular shape overall (as it is a platen, Fig. 6A-6C and Fig. 4A-4C).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2016/0372321 to Krishnan et al.
The teachings of Krishnan are relied upon in the 102 rejection above.
In regards to Claims 2-4, Krishnan does not the shape and dimensions of the cross section of the substrate carrier are chosen such that the center of mass of the substrate carrier is positioned such that the distance is less than 1.0 mm from the plane of contact between the substrate carrier and rotating tube;  the shape and dimensions of the cross section of the substrate carrier are chosen such that the center of mass of the substrate carrier is positioned such that the distance is less than 0.5 mm from the plane of contact between the substrate carrier and rotating tube; or wherein the shape and dimensions of the cross section of the substrate carrier are chosen such that the center of mass of the substrate carrier is positioned at the plane of contact between the substrate carrier and rotating tube.
	However, as shown in Fig. 4A-4C and Fig. 6A-6C, the substrate carriers of 
Krishnan rest within the inner diameters of the rotating tubes, at least 50% of the substrate carrier below the plane of contact, such that the center of mass of the substrate carrier is positioned at least at or below the plane of contact and Krishnan further teaches that modifications are within the scope of the present disclosure described. Moreover, as the shapes of the substrate carriers change in order for the self-centering functions (as shown in the various embodiments of the substrate carriers of Fig. 1-22), such that a change of shape is considered obvious. It has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art.  It is noted that Applicant has not made any showing of criticality in the shape of the substrate carrier that would tend to point toward the non-obviousness of freely selecting that would have a center mass of the substrate carrier at the plane of contact between the substrate carrier and the rotating tube or within 0.5-1.0 mm, as the change of shape, which is obvious as per the teachings of Krishnan would result claimed limitations.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2016/0372321 to Krishnan et al in view of United States Patent Application No. 2016/0197001 to Samir.
The teachings of Krishnan are relied upon in the 102 rejection above.
In regards to Claims 19-20, Krishnan does teach a positive purge (Fig. 8A-8K [0096-0107]), but  Krishnan does not expressly teach wherein the rotating tube comprises vented sidewalls or that wherein the vented sidewalls are configured to equalize pressure in the regions above and below the substrate carrier.
	Samir teaches in Fig. 1 a substrate support 102 rests on a rotating tube/sidewall 186 which has vents 184 for gas flow into and out of an interior 188 of the substrate support [0017-0031].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Krishnan by adding vents for gas flow into and out of a substrate support interior, as there are already teachings of positive purge, as per the teachings of Samir. One would be motivated to do so for the predictable result of gas flow for the interior of the substrate support. See MPEP 2143 Motivation A. 
Furthermore, it has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. As a vented rotating tube of Samir is the art analogous structure as per the rotating tube of Krishnan, it would be obvious to one of ordinary skill in the art at the time of the invention to have modified the apparatus of Krishnan with the vented rotating tube of Samir. See MPEP 2143 Motivation B.
The resulting apparatus fulfills the limitations of the claims.

. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent No. 5344492 to Sato, which teaches a substrate support and a rotating tube 11.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716